                      1 MICHAEL R. FARRELL (BAR No. 173831)
                        STEPHANIE S. ELDER (BAR No. 299107)
                      2 STACEY A. VILLAGOMEZ (BAR No. 317081)
                        ALLEN MATKINS LECK GAMBLE
                      3  MALLORY & NATSIS LLP
                        865 South Figueroa Street, Suite 2800
                      4 Los Angeles, California 90017-2543
                        Phone: (213) 622-5555
                      5 Fax: (213) 620-8816
                        E-Mail: mfarrell@allenmatkins.com
                      6 E-Mail: selder@allenmatkins.com
                        E-Mail: svillagomez@allenmatkins.com
                      7
                        Attorneys for Intervenor-Plaintiff
                      8 P3 SANTA BARBARA, LLC
                      9                                   UNITED STATES DISTRICT COURT
                     10                                  CENTRAL DISTRICT OF CALIFORNIA
                     11 BRONX WEBSTER, LLC,                                Case No. 2:18-cv-01838 JVS (SKx)
                                                                           Courtroom: 10C
                     12                     Plaintiff,
                                                                           JUDGMENT PURSUANT TO
                     13            vs.                                     STIPULATION
                     14 BEHAVIORAL PROPERTY PARTNERS,
                        LLC; and MICHAEL R. TREANOR,
                     15
                                   Defendants.
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28


                                                           JUDGMENT PURSUANT TO STIPULATION
atkins Leck Gamble        Active\95052162.v1-5/14/19
ory & Natsis LLP
 1            IT HAVING BEEN STIPULATED by and between Intervenor-Plaintiff P3 Santa
 2 Barbara, LLC and its subsidiaries and affiliates ("P3 SB") and Defendant Bronx Webster,
 3 LLC and its subsidiaries and affiliates ("Bronx Webster"), that judgment be entered in
 4 accordance with the terms of the Stipulation for Entry of Judgment ("Stipulation"), dated
 5 May 14 and 15, 2019, said Stipulation having been filed herewith, being fully advised, and
 6 good cause appearing therefor, the Court enters its judgment as follows:
 7            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
 8            1.      This judgment affects the real property located in Santa Barbara County,
 9 California, commonly known as 1964 Las Canoas Road, Santa Barbara, California (the
10 "Property") more particularly described in Exhibit A, which is attached hereto.
11            2.      As of July 18, 2018, P3 SB has held and continues to hold its interest in the
12 Property as a fee simple owner. P3 SB has a clear and unbroken chain of title through its
13 foreclosure on the Multifamily Deed of Trust, Assignment of Rents, Security Agreement,
14 and Fixture Filing (the "Deed of Trust"), executed by the previous fee simple owner of the
15 Property, Behavioral Property Partners, LLC, and recorded in the Official Records of the
16 County of Santa Barbara on October 26, 2016, as Document No. 2016-0056847. The
17 Trustee's Deed Upon Sale evidencing P3 SB's valid foreclosure of the Deed of Trust was
18 recorded on July 25, 2018 in the Official Records of the Santa Barbara County Recorder's
19 Office as Instrument No. 2018-0031241.
20            3.      Bronx Webster owns no right, title, estate, lien, or interest in the Property.
21            4.      Bronx Webster is enjoined from making any further claim to right, title,
22 estate, lien, or ownership interest in the Property, by legal action or otherwise, on the basis
23 of any fact or facts that were asserted in this action.
24            5.      Bronx Webster's cause of action for specific performance compelling the sale
25 of the Property from Behavioral Property Partners, LLC and Michael R. Treanor, as set
26 forth in Bronx Webster's Complaint for Breach of Contract [Dkt. No. 1], is dismissed with
27 prejudice.
28

                                                       -2-
                                  [PROPOSED] JUDGMENT PURSUANT TO STIPULATION
     Active\95052162.v1-5/14/19
 1            6.      With the exception of P3 SB’s claim for quiet title, P3 SB’s Complaint in
 2 Intervention [Dkt No. 40], including causes of action for imposition of an equitable lien
 3 and declaratory relief are dismissed with prejudice.
 4            7.      Other than as indicated in the Court’s Order disposing of P3 SB’s Motion to
 5 Intervene and Expunge Lis Pendens [Dkt. 61], the parties shall bear their own costs and
 6 fees.
 7
 8           IT IS SO ORDERED.
 9 Dated: June 05, 2019
                                                      Hon. James V. Selna
10
                                                      Judge of the United States District Court for
11                                                    the Central District of California
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -3-
                                  [PROPOSED] JUDGMENT PURSUANT TO STIPULATION
     Active\95052162.v1-5/14/19
